By the Court —
Wilson, C. J.
— It is now settled that the admiralty jurisdiction of the United States Courts extends to all fivers or waters navigable in fact from the sea by vessels of ten or more tons burden, Genesee Chief vs. Fitzhue, 12 How. U. S. Rep., 443; Fritz vs. Bull, Id., 466.
Sec. 2, of Art. 3, of the Constitution of the United States, provides that the judicial power of the United States extends to all cases of admiralty <;r maritime jurisdiction. In pursuance of this jmmsion Congress might vest in the' United States Courts exclusive jurisdiction of this class of. cases, but a grant of jurisdiction generally to the United States Courts is not sufficient to vest an exclusive jurisdiction, and until Congress makes this jurisdiction exclusive the State Courts retain a concurrent cognizance in all cases whore previous to the constitution they had jurisdiction over the subject matter. 1 Kent's Com., 367; Id., 377, 400; Story on Con., 553; Martin vs. Hunter, 1 Wheaton, 304; N. J. Steam Nav. Co. vs. Merchant's Bank, 6 How. U. S. Rep., 344, 390.
The judiciary act passed in 1789, provides that the District Court (of the United States) “ shall have exclusive original cognizance of all civil causes of admiralty and maritime jurisdiction, including all seizures under laws of impost navigation or trade of the United Btates where the seizures are made, on water navigable from the seas by vessels of ten or more tons burden '* * saving to suitors in all cases the right of a common law remedy when the common law is competent to give it.”
This saving clause was probably inserted from abundant caution, lest the exclusive terms in which the power is conferred on the United States District Courts might be deemed to have taken away the concurrent remedy which before existed. This leaves the concurrent power in this class of cases where it stood at com*249mon law. 1 Kent's Com., 377; Story on the Con., 533, note; 1 Kents Com., 367, note; N. J. Steam Nav. Co. vs. Merchants Bank, 6 How. U. S. Rep., 390; Percival vs. Hickey, 18 Johns. Rep., 257.
' But it is urged by the appellant’s counsel that the act only saves to the party “a common law remedy,” and that this is not a common law remedy, or remedy that a court of common law is competent to give. We think this view of the case cannot be sustained. . .
In cases at common law the trial is by jury. In cases of admiralty and maritime jurisdiction the trial is by the Court. The Sarah, 8 Wheaton, 394. The same Congress that passed the act of 1789, above referred to, provided that in cases of admiralty and maritime jurisdiction the form and mode of proceeding shall be according to the course of the civil law.
The proceedings in this case are in all essential particulars according to the course of the common law, as contra-distinguished from proceedings in courts of admiralty. The trial is by jury, which is the distinguishing feature of the commoxx law system. The attaching of property is not a proceeding peculiar to either Court.
It is quite competent and not uncommoxx for a legislatux-e to provide that a defendant may be sued by a fictitious name, and whether that name is John Doe or Steamboat Favorite is wholly immaterial. The object is to obtain a judgment for the sum due, and to hold the boat as security for the satisfaction of such judgment.
But it is insisted that this is a proceeding in rem, and therefore a common law court is not competent to give such remedy. If it is admitted that the proceeding is in rem, this conclusion does not necessarily follow.'
In Englaxxd in the Court of Exchequer, and in the United States in the District Courts, in seizures made on land for violation of the revenue laws, the proceedings are in rem, according to the course of the common law.
Though a proceeding is in rem, it is not necessarily a proceed*250ing or cause in admiralty. The Sarah, 8 Wheaton, 391; U. S. vs. 422 Casks of Wine, 1 Peter, 547; 1 Kent’s Com., 374-5-6.
Any person, whether original creditor or assignee of the claim, having a demand against the boat, is authorized by our statute to proceed against it in this manner.
Judgment below affirmed.